DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 7,111,443 B2), hereinafter Anderson, in view of Hashima et al. (US 9,301,443 B2), hereinafter Hashima, further in view of Okumoto et al. (US 8,079,340 B2), hereinafter Okumoto.
Regarding claim 12, Anderson teaches an electric walk behind greens mower (2), comprising:
an electric reel motor (6) rotating a cutting reel (22); 
an electric traction motor rotating at least one traction drive roller (Fig. 6 shows traction drive 11 with split traction drum 12); and
a battery pack (7) which is the only power source for the electric reel motor and the electric traction motor.
However, Anderson does not teach the mower having a key switch with multiple positions or a battery management system controller to activate a low or high voltage power supply.

a battery management system controller connected to the battery pack, the key switch, and a DC-DC converter (Fig. 2 shows a control unit connected to the battery, key switch, and DC-DC converter), the battery management system controller enabling the DC-DC converter to convert a higher voltage supplied by the battery pack to a lower voltage (Col. 7 lines 61-67 — Col. 8 lines 1-27 teach the DC-DC converter stepping down the voltage supplied to the controller).
The combination of Anderson in view of Hashima does not teach the key switch having 3 positions, wherein turning the key from off to run provides a lower voltage and turning the key from run to start provides a higher voltage.
Okumoto teaches a key switch having an off position, a run position and a start position (Fig. 2 shows ignition/starter key switch 26 with off, ignition, and start positions); and
a battery management system controller (20) that provides a lower voltage if the key switch is turned from the off position to the run position (Col. 7 lines 57-64 teach that when ignition key is moved to ignition position, voltage is applied to controller from battery 18), and if the key switch is momentarily turned from the run position to the start position, the battery management system controller enables the battery pack to supply the higher voltage to the electric reel motor and the electric traction motor (Col. 7 lines 65-67 — Col. 8 lines 1-5 and 31-36 teach that when ignition key is moved from ignition to start, ECU 20 provides power to motor 12, and voltage is increased when starting motor drive).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the key switch that applies different voltage levels of Okumoto’s invention and the DC-DC converter to step down the higher voltage of Hashima’s invention to the mower of Anderson in order to provide more control over the power consumption of the mower using known methods of a key switch and DC-DC converter.

Regarding claim 13, Hashima of the combination as set forth above teaches the mower further comprising an electronic control unit that activates the battery management system controller to enable the higher voltage or the lower voltage by sending a command via a CAN bus (Fig. 3 shows CAN communication line connecting ECU 50 with battery and motor controllers, and Col. 7 lines 61-67 — Col. 8 lines 1-27 teach the controller enabling the lower voltage).

Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive. Applicant argues that the combination of Anderson in view of Hashima and Okumoto does not teach a battery as the only power source for the electric reel motor and the electric traction motor. However, Anderson provides an electric greens mower that features a battery (7) as the only power source, as can be seen in Fig. 5. The battery powers the electric reel and traction motors.
	Applicant further describes the inventions of Hashima and Okumoto, specifically noting that Okumoto does not relate to an electric greens mower or a system that could be used on an electric greens mower. The system of Okumoto provides the main components of the system of the instant invention, such as the battery, key switch, motor, and controller. While the intended use of Okumoto’s system does not relate to a greens mower, its described function reads on the limitations of claim 12, which would allow one of ordinary skill to incorporate the teachings into a combination with the greens mower of Anderson.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484. The examiner can normally be reached M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        

/MATTHEW IAN NEAL/Examiner, Art Unit 3671